Citation Nr: 9908479	
Decision Date: 03/29/99    Archive Date: 04/06/99

DOCKET NO.  97-10 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to reimbursement or payment by the Department of 
Veterans Affairs (VA) of unauthorized medical expenses 
incurred in connection with the appellant's hospitalization 
at a non-VA facility from November 2 to November 6, 1995.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Dean


INTRODUCTION

The appellant had active military service from September 1953 
to October 1955.  This appeal was initiated from an 
unfavorable determination by the Medical Administration 
Service (MAS) at the VA Medical Center (MC) in Denver, 
Colorado.  The claims file is currently under the 
jurisdiction of the Denver VA Regional Office (RO).  


REMAND

This appeal has been certified to the Board on the issue 
which appears on the cover page of this decision.  However, a 
review of the evidentiary record sent to the Board has 
revealed a serious question as to whether the Board has 
properly acquired appellate jurisdiction over this case.  It 
is a well-established judicial doctrine that any statutory 
tribunal must ensure that it has jurisdiction over each case 
before adjudicating the merits; and that a potential 
jurisdictional defect may be raised by the tribunal, sua 
sponte, at any stage in the proceedings, and, once apparent, 
that jurisdictional question must be adjudicated.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) citing 
to FW/PBS, Inc. v. Dallas, 493 U.S. 215, 230-31 (1990).  

An appeal to the Board is commenced by a notice of 
disagreement (NOD) which must be filed within one year of the 
date that the originating agency mailed the notice of the 
unfavorable action to the claimant, which is presumed to be 
the date of the notification letter addressed to the 
claimant.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 20.302(a) 
(1998).  While special wording is not required, an NOD must 
be a written communication.  38 C.F.R. §§ 20.200, 20.201 
(1998).  

The appellant in this case was notified of the unfavorable 
determination concerning his claim by letter from the Chief 
of the MAS dated January 3, 1996.  Attached to this letter 
was a copy of VA Form 1-4107, Notice of Procedural and 
Appellate Rights, which explained the procedural requirements 
for initiating an appeal, including the requirement that he 
send "a letter" as an NOD if he wished to appeal the 
decision of the MAS.  The appellant thus had until January 3, 
1997 in which to file a written NOD in order to initiate an 
appeal to the Board.  

The record sent to the Board does not reflect any written 
communication received from the appellant or his 
representative within the applicable time frame.  Moreover, 
the statement of the case issued by MAS to the appellant in 
December 1996 indicates that a verbal message expressing 
disagreement with the denial of his claim was received from 
the appellant on November 19, 1996 (of which no record 
appears in the evidentiary record now before the Board).  
Unfortunately, a verbal message does not appear to satisfy 
the above-cited regulatory criteria.  As the MAS has not 
furnished the Board with the complete, original Medical 
Administration File, it is not possible at this time to know 
with certainty whether a legally valid and timely NOD was 
filed by the appellant in this case.  

Accordingly, it is necessary to remand this case for the 
following further action:  

1.  The RO should secure and incorporate 
into the record the complete and original 
Medical Administration File and review 
all of the relevant evidence in order to 
determine if any written communication 
was received from the appellant or his 
representative which qualifies as a 
legally valid and timely NOD with the 
decision communicated to him by letter 
dated January 3, 1996.  If such timely-
filed NOD in writing is found, it should 
be incorporated into the current 
evidentiary record.  

2.  If a timely, written NOD on the issue 
set forth on the cover page of this 
decision is not found, then the appellant 
should be informed by letter that he 
failed to initiate an appeal to the Board 
in a timely manner.  A complete 
explanation of his appellate rights 
should accompany any such letter, and the 
RO should proceed with procedural 
development for possible appellate review 
by the Board on this jurisdictional issue 
of whether a timely NOD was received from 
the appellant.  

If any benefit sought on appeal (for which a valid NOD has 
been filed) remains denied, the appellant and his 
representative should be furnished with a statement of the 
case and given the opportunity to respond.  Thereafter, the 
case should be returned to the Board, if in order.   



		
	J. F. GOUGH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the U.S. Court of Appeals for Veterans 
Claims (known as the U.S. Court of Veterans Appeals prior to 
March 1, 1999).  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



- 4 -


